DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed September 3, 2020 and November 14, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received September 3, 2020 are acceptable for examination purposes.
Specification
The specification received September 3, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite for while it recites a fourth lid surface, neither claim 8 nor claims 1 and 7 to which claim 8 is dependent upon, recite second and third lid surfaces.  Thus the recitation of a fourth lid surface in claim 8 in the absence of a prior recitation for second and third lid surfaces, renders the exact number of lid surfaces of claim 8 therein to be unclear.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 10-2016-0116566).
As to claim 1, Kim discloses of an electricity storage module 60 comprising:
an electricity storage device (not shown);
a case 10 that houses the electricity storage device, the case 10 including a bottom surface part and an opening part located at a side opposite to the bottom surface part;
a lid 50 that covers the opening part; and 
a sealing member 20 that seals between the case 10 and the lid 50, wherein:
the case 10 has a first case surface that surrounds the opening part along
an outer periphery of the opening part,
the lid has a first lid surface (underside surface of lid 50) facing the first case surface, and
the sealing member 20 is disposed between the first case surface and the
first lid surface (Figs. 1-5).

    PNG
    media_image1.png
    254
    479
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    398
    508
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    459
    254
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    465
    382
    media_image4.png
    Greyscale

As to claim 2, the case has a second case surface S1 (top of portion 6 in Fig. 3) at an outer side of the first case surface which is farther away from the bottom surface than the inner first case surface and the first lid surface and the second case surface are in contact (noting that the claim does not specific the type of contact nor the degree of contact, thus contact can be indirect physical contact or in thermal contact) with each other (see Figs. 3 and 5).

    PNG
    media_image5.png
    519
    840
    media_image5.png
    Greyscale

As to claim 3, the case has a third case surface S3 that connects the second case surface S1 and the first case surface, the third case surface S3 intersecting the first case surface and second case surface S1; the sealing member 20 is in direct physical contact with the third case surface (Figs. 3 5).

    PNG
    media_image6.png
    519
    840
    media_image6.png
    Greyscale

As to claim 4, the lid 50 has a second lid surface that is connected to the first lid surface and the second lid surface faces the intersecting third case surface S3 and the sealing member 20 is disposed between the second gap between the case and lid which includes the space between the third case surface S3 and the corresponding facing surface feature of lid 55; at distal terminal portion of the sealing member is spaced apart from the second lid surface (Figs. 5 and 5).

    PNG
    media_image7.png
    352
    831
    media_image7.png
    Greyscale

As to claim 5, the lid has a third lid surface at an outer periphery of the first lid surface, the third lid surface intersecting the first lid surface, the case has a fourth case surface, the fourth case surface intersecting the second case surface, the fourth case surface faces the third lid surface and a first space is provided between the fourth case surface and the third lid surface (Figs. 3 and 5).

    PNG
    media_image8.png
    519
    925
    media_image8.png
    Greyscale


As to claim 7, the sealing member 20 is rubber or silicone (paras. [0046], [0056]).
As to claims 8-9, the lid of Kim includes a separate upper lid surface (note the issue with the term fourth lid surface in the 112 rejection above), this lid surface is located at a tope side (opposite) the lower first lid surface (which faces the housing opening of the battery case).  The lid of Kim includes at least one projection part that projects from the upper lid surface including at least one projection part located along the same region as the sealing member (periphery of the lid).  At least one or more of these peripheral projections along the lid of Kim overlap with the underlying sealing member 20 as viewed in a direction downward from the opening part to the bottom part of the case.

    PNG
    media_image9.png
    398
    508
    media_image9.png
    Greyscale

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Application No. 2011/0052965).
As to claim 1, Kim discloses of an electricity storage module comprising:
an electricity storage device 10;
a case 20 that houses the electricity storage device, the case 20 including a bottom surface part and an opening part located at a side opposite to the bottom surface part;
a lid 51 that covers the opening part; and 
a sealing member 35 that seals between the case 20 and the lid 51, wherein:
the case 20 has a first case surface that surrounds the opening part along
an outer periphery of the opening part,
the lid has a first lid surface (underside surface of lid 51) facing the first case surface, and
the sealing member 10 is disposed between the first case surface and the
first lid surface (Fig. 3).

    PNG
    media_image10.png
    732
    680
    media_image10.png
    Greyscale

As to claim 2, the case has a second case surface (outer stepped portion of housing 20 in Fig. 3) at an outer side of the first case surface which is farther away from the bottom surface than the inner first case surface and the first lid surface and the second case surface are in contact with each other (see Fig. 3).
	
    PNG
    media_image11.png
    732
    680
    media_image11.png
    Greyscale

As to claim 3, the case has a third case surface that connects the second case surface and the first case surface, the third case surface intersecting the first case surface and second case surface and the sealing member 35 in contact with the third case surface (Fig. 3).

    PNG
    media_image12.png
    732
    888
    media_image12.png
    Greyscale


As to claim 7, the sealing member 35 is an elastic material (paras. [0015], [0042]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2016-0116566) as applied to claim 7 above, and further in view of Kawahara et al. (JP 2004-031104A)
Kim teaches that the sealing member 20 is an adhesive such as silicone (paras. [0046], [0056]).
Kim does not teach of the differing adhesion strength of the sealing member (claim 10).
Varying adhesion strength of a sealing member to favor adhesion between the sealing member and a particular adjacent member to which the sealing member contacts would have been reasonably within the skill of the ordinary worker in the art. Kawahara discloses of multilayer battery housing adhesive structure wherein in certain embodiments the seal or adhesive is a multilayer structure having UV curable resin layers 17 on both sides of a base layer 18.  This structure can provide for selectively controlling the adhesive strength of each adhesive layer as needed to impart a desired degree of adhesion.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the sealing member of Kim to be three layer structure with two adhesive resin on either side of a base layer as taught by Kawahara since it would have provided a sealing member design whereby the adhesive properties of each adhesive resin can be selectively controller to impart a desired degree of adhesive strength.  
Kim also does not teach of the sealing member including a UV curable resin (claim 11).
Kawahara teaches of UV curable adhesives for adhering components of a battery system.  These materials provide excellent adhesion and sealing of the battery housing components.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the sealing member 20 of Kim to be adhesives including UV curable adhesives as taught by Kawahara since they would have provided excellent adhesion and sealing of the battery housing components.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2016-0116566) as applied to claim 7 above, and further in view of Makabe et al. (U.S. Patent Application No. 2018/0375068).
Kim teaches that the sealing member 20 is an adhesive such as silicone (paras. [0046], [0056]).
Kim does not teach of the sealing member including a UV curable resin.
Makabe teaches of various adhesives 50 for coupling a lid to a casing of a battery system including UV curable adhesives (para. [0097]).  These materials provide excellent adhesion and sealing of the battery housing components.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the sealing member 20 of Kim to be adhesives including UV curable adhesives as taught by Makabe since they would have provided excellent adhesion and sealing of the battery housing components.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2016-0116566) as applied to claim 7 above, and further in view of Kobayashi et al. (U.S. Patent Application No. 2018/0361874).
As to claim 12, the case includes a part surrounding the opening part having an outer periphery of a rectangular shape (Fig. 1).
Kim does not teach of the case including four first corner fixing parts and additional second fixing parts disposed along the longer side of the rectangular shape.
 Kobayashi discloses a sealed battery housing wherein the periphery of the enclosure (corners, short sides and long sides) are provided with fixing parts to affix the upper and lower portions of the battery enclosure together (Figs. 2-6).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the enclosure of the module of Kim to include an array of fixing parts disposed along the peripheral of the lid and case as taught by Kobayashi since it would have provided a design for effectively coupling and sealing two parts of an enclosed battery system together.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application No. 2011/0052965) as applied to claim 7 above, and further in view of Kawahara et al. (JP 2004-031104A)
Kim teaches that the sealing member 35 may have adhesive properties (para. [0043]).
Kim does not teach of the differing adhesion strength of the sealing member (claim 10).
Varying adhesion strength of a sealing member to favor adhesion between the sealing member and a particular adjacent member to which the sealing member contacts would have been reasonably within the skill of the ordinary worker in the art. Kawahara discloses of multilayer battery housing adhesive structure wherein in certain embodiments the seal or adhesive is a multilayer structure having UV curable resin layers 17 on both sides of a base layer 18.  This structure can provide for selectively controlling the adhesive strength of each adhesive layer as needed to impart a desired degree of adhesion.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the sealing member of Kim to be three layer structure with two adhesive resin on either side of a base layer as taught by Kawahara since it would have provided a sealing member design whereby the adhesive properties of each adhesive resin can be selectively controller to impart a desired degree of adhesive strength.  
Kim also does not teach of the sealing member including a UV curable resin (claim 11).
Kawahara teaches of UV curable adhesives for adhering components of a battery system.  These materials provide excellent adhesion and sealing of the battery housing components.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the sealing member 35 of Kim to be adhesives including UV curable adhesives as taught by Kawahara since they would have provided excellent adhesion and sealing of the battery housing components.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application No. 2011/0052965) as applied to claim 7 above, and further in view of Makabe et al. (U.S. Patent Application No. 2018/0375068).
Kim teaches that the sealing member 35 can have adhesive properties (para. [0043]).
Kim does not teach of the sealing member including a UV curable resin.
Makabe teaches of various adhesives 50 for coupling a lid to a casing of a battery system including UV curable adhesives (para. [0097]).  These materials provide excellent adhesion and sealing of the battery housing components.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the sealing member 35 of Kim to be adhesives including UV curable adhesives as taught by Makabe since they would have provided excellent adhesion and sealing of the battery housing components.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application No. 2011/0052965) as applied to claim 7 above, and further in view of Kobayashi et al. (U.S. Patent Application No. 2018/0361874).
As to claim 12, the case includes a part surrounding the opening part having an outer periphery of a rectangular shape and first peripheral fixing parts provided along the exterior of the case (Figs. 1, 3, 4A, 4B, 5A, 5B, 8-10).
Kim does not teach of the case including additional second fixing parts disposed along the longer side of the rectangular shape.
 Kobayashi discloses a sealed battery housing wherein the periphery of the enclosure (corners, short sides and long sides) are provided with fixing parts to affix the upper and lower portions of the battery enclosure together (Figs. 2-6).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the enclosure of the module of Kim to include an array of fixing parts disposed along the peripheral of the lid and case as taught by Kobayashi since it would have provided a design for effectively coupling and sealing two parts of an enclosed battery system together.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the electricity storage module of claim 6 wherein the case has a fifth case surface connected to an inner periphery of the first case surface and intersecting the first case surface, the fifth case surface facing the second lid surface, a second space between the fifth case surface and the second lid surface and the distance between the fourth case surface and the third lid surface in the first space is smaller than a distance between the fifth case surface and the second lid surface in the second space.
Choi does teach of a fifth case surface connected to an inner periphery of the first case surface and intersecting the first case surface (the fifth case surface being the inner surface of the casing wherein the batteries reside).  While modifying the second lid surface to face the fifth case surface would have provided for an increased seal barrier, even if such a configuration were obvious, the cited prior art of record does not further teach nor suggest a second space between the fifth case surface and the second lid surface and the distance between the fourth case surface and the third lid surface in the first space is smaller than a distance between the fifth case surface and the second lid surface in the second space as required by claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Nos. 3,791,875 and 5,004,129 and U.S. Patent Application No. 2004/0121226A each discloses providing a seal 63, 42 and 13, respectively, between a corresponding surface of a lid and case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725